IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION ONE

STATE OF WASHINGTON,                             )       No. 82960-2-I-I
                                                 )
                            Respondent,          )
                                                 )
                   v.                            )
                                                 )       UNPUBLISHED OPINION
ALPERT, WAYNE HYMAN,                             )
DOB: 07/03/1957,                                 )
                                                 )
                            Petitioner.          )

        BOWMAN, J. — In Wayne Alpert’s first appeal, we held that the trial court

erred when it admitted his statements about the charged incidents after

unequivocally invoking his right to counsel. We remanded for retrial and directed

the trial court to suppress the tainted statements related to the murder charge.

But the trial court held another suppression hearing on remand, considered

additional testimony about whether a violation occurred, and did not suppress

any statements. Because our mandate was the law of the case and binding on

the lower court on remand, we grant discretionary review.1

                                            FACTS

        We repeat the relevant facts set forth in our prior opinion as necessary for

the issues we address below. See State v. Alpert, No. 79147-8-I (Wash. Ct. App.




        1 Although ordinarily decided by an order, we exercise our discretion under RAP 17.6(b)
to explain our decision to grant discretionary review by an opinion. Minehart v. Morning Star
Boys Ranch, Inc., 156 Wn. App. 457, 460, 232 P.3d 591 (2010).


      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82960-2-I/2


Dec. 21, 2022) (unpublished), https://www.courts.wa.gov/opinions/pdf/

791478.pdf.

       In 2018, the State charged Alpert with second degree assault of Jeremy

Gredvig while armed with a firearm and second degree murder of Seaton Jeffry

Baker while armed with a firearm, stemming from two separate incidents that

occurred on the same day in June 2017. Alpert claimed self-defense as to both

charges. At a CrR 3.5 hearing in 2018, defense counsel argued statements

Alpert made to officers about the incidents after his arrest violated CrR 3.1

because he had invoked his right to counsel. The trial court determined Alpert

made an equivocal request for counsel and denied his motion to suppress the

statements. At trial, the court denied Alpert’s request to provide a jury instruction

that he had no duty to retreat in either incident. A jury convicted Alpert as

charged.

       On appeal, we affirmed Alpert’s assault conviction. Alpert, No. 79147-8-I,

slip op. at 22. But we remanded for retrial on the murder charge because the

trial court erred by (1) refusing to instruct the jury that Alpert had no duty to

retreat during his encounter with Baker2 and (2) admitting evidence tainted by a

violation of Alpert’s right to counsel under CrR 3.1. Id. at 11, 13. Specifically, we

concluded that Alpert “unequivocally invoked his right to counsel” shortly after a

detective began to question him at the scene of the shooting because he

communicated his intent to terminate the interview and provided the name and




       2   The jury instruction is not an issue on discretionary review.


                                                   2
No. 82960-2-I/3


contact information for an attorney:

               Here, Marysville police arrived at the apartment building
        shortly after Alpert shot Baker. Detective Craig Bartl questioned
        Alpert while standing “in the street” at the scene. Detective Bartl
        read Alpert Miranda3 warnings. Alpert waived his rights, agreed to
        speak to the detective, and gave Detective Bartl permission “to
        audio record” their conversation. But after about five minutes of
        questioning, Alpert announced, “I’m just going to be quiet now, cuz
        my attorney is named Michael J. Longyear. He’s at 801 2nd
        Avenue. 1415 Norton Building.” Detective Bartl asked, “So are you
        done talking?” Alpert replied, “Yes sir.” Detective Bartl again
        asked Alpert for his name and then terminated the interview
        because Alpert “invoked his . . . Constitutional Rights.” Officers
        placed Alpert in the back of a patrol car. Detective Bartl did not tell
        other officers that Alpert had invoked his rights or attempt to put
        Alpert in contact with an attorney.

Id. at 13, 14-15.

        We determined that while a “reasonable officer” would have understood

that Alpert was “expressing a desire to speak with that attorney,” Detective Bartl

and other law enforcement officers “made no effort” to connect Alpert with

Longyear or any other attorney.4 Alpert, No. 79147-8-I, slip op. at 15. As a

result, we held that officers violated CrR 3.1(c)(2) by failing to facilitate Alpert’s

access to counsel “[a]t the earliest opportunity”5 and that all of his “tainted”

statements “must be suppressed.” Id. at 13-15. We identified Alpert’s tainted



        3   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
        4 Officers first drove Alpert to the Marysville Municipal Jail to begin booking procedures.
But because a K-9 officer bit Alpert during his arrest, they took him to the hospital to evaluate his
injuries. After the evaluation, officers returned Alpert to the Marysville jail and placed him “on
suicide watch.” They then booked him into the Snohomish County Jail early the next morning,
where they finally gave him access to a phone. Alpert continued to speak with officers the entire
time.
        5CrR 3.1(c)(2) provides:
        At the earliest opportunity a person in custody who desires a lawyer shall be
        provided access to a telephone, the telephone number of the public defender or
        official responsible for assigning a lawyer, and any other means necessary to
        place the person in communication with a lawyer.


                                                  3
No. 82960-2-I/4


statements related to the second degree assault charge and concluded the error

as to that charge was harmless. And we directed the trial court to identify and

suppress for retrial “the statements related to Alpert’s murder charge” that were

tainted by the violation of his right to counsel. Id. at 16.

         But on remand, in 2021, the trial court held another suppression hearing

and viewed its task as determining “when did the violation occur, and whether the

defendant’s unsolicited or volunteered statements are a waiver.” And although

police officers testified at the initial 2018 suppression hearing about their actions

after Alpert asked to speak with counsel, the trial court allowed the State to

present additional testimony to support its position that the “earliest opportunity to

provide [Alpert] access to a telephone occurred once he was cleared by

emergency services and booked into the Snohomish County Jail.”6

         Based on the evidence presented at the 2021 suppression hearing, the

trial court concluded that all of Alpert’s statements at the scene of the shooting

were admissible because there was an “ongoing investigation” and it was

“reasonable” to withhold access to a telephone or other means to communicate

with a lawyer. The court likewise concluded that Alpert’s statements on the way

to and at the Marysville jail were admissible because he was “actively being

booked and transported to the hospital.” The court then deemed Alpert’s

statements at the hospital admissible after finding that the Marysville jail has a

“reasonable policy” that requires medical clearance before booking a suspect

after contact with a police dog during the arrest process. The court further


         6   The court also admitted new evidence about the Marysville jail’s policy on K-9 officer
bites.


                                                    4
No. 82960-2-I/5


determined that Alpert’s statements after he was medically cleared and booked

at the Marysville jail were admissible because custody officers placed Alpert on

suicide watch and put him in a restraint chair, and providing a telephone to an

inmate in those circumstances posed safety risks. Finally, the court concluded

that Alpert’s right to counsel “accrued” many hours after his arrest when jail

personnel removed him from the restraint chair.7 The court did not identify any

statements to suppress but noted that “the State stipulates all statements made

after being released from the restraint chair . . . are inadmissible.”8

        Alpert now seeks discretionary review of the trial court’s order following

the 2021 suppression hearing.9

                                           ANALYSIS

        Alpert contends the court failed to comply with the mandate in the prior

appeal to suppress all statements he made after invoking his right to counsel

and, instead, held another suppression hearing to determine when and whether a

CrR 3.1 violation occurred. He argues that the trial court “departed from the

usual course of judicial proceedings,” warranting discretionary review under RAP

2.3(b)(3).10 The State argues that our holding (1) did not require suppression of


        7 The record shows that Alpert invoked his right to counsel at 6:11 p.m. on the date of his
arrest, June 11, 2017, and custody officers removed him from the restraint chair sometime after
10:25 p.m., more than four hours later.
        8  Presumably, the court was referring to the time between releasing Alpert from the
restraint chair at the Marysville jail and booking him at the Snohomish County Jail, where they
eventually provided access to a phone.
        9 Alpert also moved to recall the mandate in the first appeal, raising the same grounds on
which he seeks discretionary review. We denied the motion. A commissioner of this court
referred Alpert’s motion for discretionary review to this panel for consideration. See RAP 17.2(b).
        10RAP 2.3(b)(3) allows discretionary review when “[t]he superior court has so far
departed from the accepted and usual course of judicial proceedings . . . as to call for review by
the appellate court.”


                                                 5
No. 82960-2-I/6


all statements Alpert made after he requested counsel and (2) “left open the

possibility that statements were not tainted for other reasons.” The State

maintains that the proceedings on remand aligned with our decision and

instructions on appeal. We agree with Alpert.

       The appellate court’s mandate determines the scope of remand, which

governs the proceedings in the trial court on remand. State v. Kilgore, 167

Wn.2d 28, 42, 216 P.3d 393 (2009); State v. Schwab, 134 Wn. App. 635, 644,

141 P.3d 658 (2006), aff’d, 163 Wn2d 664, 185 P.3d 1151 (2008); see also RAP

12.2 (“Upon issuance of the mandate of the appellate court . . . , the action taken

or decision made by the appellate court is effective and binding on the parties to

the review and governs all subsequent proceedings in the action in any court.”).

“[T]he trial court cannot ignore the appellate court’s specific holdings and

directions on remand.” Bank of America, N.A. v. Owens, 177 Wn. App. 181, 189,

311 P.3d 594 (2013). This is the principle behind the law of the case doctrine.

Owens, 177 Wn. App. at 181.

       The law of the case doctrine defines “ ‘the binding effect of determinations

made by the appellate court on further proceedings in the trial court on remand.’ ”

Lutheran Day Care v. Snohomish County, 119 Wn.2d 91, 113, 829 P.2d 746

(1992) (quoting 15 LEWIS H. ORLAND & KARL B. TEGLAND, W ASHINGTON PRACTICE:

JUDGMENTS § 380, at 55 (4th ed. 1986)). In other words, when a prior appeal

determines an issue of law, the law of the case doctrine ordinarily precludes

revisiting the same legal issue. State v. Worl, 129 Wn.2d 416, 425, 918 P.2d 905

(1996); Sambasivan v. Kadlec Med. Ctr., 184 Wn. App. 567, 576, 338 P.3d 860




                                         6
No. 82960-2-I/7


(2014). In all of its iterations, the law of the case promotes finality and efficiency.

Roberson v. Perez, 156 Wn.2d 33, 41, 123 P.3d 844 (2005) (citing 5 AM. JUR. 2D

APPELLATE REVIEW § 605 (1995)). Courts apply the doctrine to “ ‘avoid indefinite

relitigation of the same issue, to obtain consistent results in the same litigation, to

afford one opportunity for argument and decision of the matter at issue, and to

assure the obedience of lower courts to the decisions of appellate courts.’ ”

State v. Harrison, 148 Wn.2d 550, 562, 61 P.3d 1104 (2003) (quoting 5 AM. JUR.

2D APPELLATE REVIEW § 605).

       Here, we ruled as a matter of law that the State violated Alpert’s rights

under CrR 3.1 and that the trial court erred when it admitted statements tainted

by the violation. We identified as tainted several statements Alpert made at the

hospital that related to the second degree assault charge. But we remanded for

the court to “identify and suppress” for retrial those statements “related to Alpert’s

murder charge” that were tainted by the violation of his CrR 3.1 right to counsel.

Alpert, No. 79147-8-I, slip op. at 16. Indeed, Alpert made most of the statements

admitted at trial in the hours following his arrest—at the scene of the shooting, on

the way to the Marysville jail, at the Marysville jail, and at the hospital. We did

not remand for the court to reconsider “when did the violation occur, and whether

the defendant’s unsolicited or volunteered statements are a waiver.” Contrary to

our mandate, the trial court on remand re-evaluated whether a violation occurred,

then again ruled in error that Alpert’s custodial statements admitted in the first

trial were admissible and that no CrR 3.1 violation occurred. Ultimately, the trial




                                           7
No. 82960-2-I/8


court’s ruling on remand does not suppress any statements presented in the first

trial.

         The State suggests that applying the law of the case doctrine would “work

a manifest injustice to the [S]tate” because it did not have a chance to argue that

officers gave Alpert access to an attorney at the earliest opportunity at the 2018

CrR 3.5 hearing. Rather, the State focused its argument on whether Alpert made

an unequivocal request to speak to an attorney. But it was clear at the outset of

the 2018 suppression hearing that Alpert alleged a CrR 3.1 violation. The State

chose the witnesses to call in response to the motion and, as a matter of

strategy, focused its argument on whether Alpert unequivocally requested to

speak with an attorney. All witnesses had the opportunity to testify fully about the

issue and some did testify about their opportunities to connect Alpert with an

attorney following his arrest. The State had ample opportunity to address all

aspects of Alpert’s CrR 3.1 challenge at the initial suppression hearing.

         While Washington strongly disfavors interlocutory review, it is available in

“rare instances” when, as here, “the alleged error is reasonably certain and its

impact on the trial manifest.” Minehart v. Morning Star Boys Ranch, Inc., 156

Wn. App. 457, 462, 232 P.3d 591 (2010). And while our courts infrequently

invoke RAP 2.3(b)(3) as a basis for review, it applies here where circumstances

call for the “ ‘exercise of revisory’ ” authority, even absent “senseless or

inappropriate” conduct by the trial judge. See Geoffrey Crooks, Discretionary

Review of Trial Court Decisions under the Washington Rules of Appellate

Procedure, 61 Wash. L. Rev. 1541, 1548 (1986) (quoting RAP 2.3 cmt. b). Here,




                                           8
No. 82960-2-I/9


the trial court lacked authority on remand to revisit our determination that officers

violated CrR 3.1 when Alpert invoked the right to counsel and no one facilitated

his request. See Wahler v. Dep’t of Soc. & Health Servs., 20 Wn. App. 571, 575-

76, 582 P.2d 534 (1978) (concluding that reviewing court departed from “the

accepted and usual course of judicial proceedings” by reviewing issues not

actually decided by the administrative agency).

       We recognize that the trial court worked diligently on this matter and did

not intentionally disregard our binding decision. Nevertheless, the court

misperceived the scope of our remand, and in doing so, so far departed from the

accepted and usual course of judicial proceedings that it calls for appellate

review.11 We grant Alpert’s motion for discretionary review. Our court

administrator/clerk will set a perfection schedule.




WE CONCUR:




       11 RAP 2.3(b)(3). Because we grant discretionary review on this basis, we need not
reach Alpert’s arguments in support of review under RAP 2.3(b)(1) (obvious error) and (2)
(probable error).


                                              9